FILED
Aug 09, 2019

10:40 AM(CT)
TENNESSEE COURT OF
WORKERS' COMPENSATION

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT CHATTANOOGA

Camesha Hill, ) Docket No.: 2018-01-0675
Employee, )

Vv. )

Allegis Group, ) State File No.: 8566-2018
Employer, )

And )

Agri General Insurance Co., ) Judge Audrey Headrick
Carrier. )

 

EXPEDITED HEARING ORDER

 

The Court conducted an Expedited Hearing on August 6, 2019. The issue is
whether Ms. Hill is likely to establish at trial that she is entitled to a panel of shoulder
orthopedists after a direct referral doctor declined to see her. Allegis Group disputes her
entitlement to a panel, asserting that the provision of a panel is optional after an employer
provides an initial panel. For the reasons below, Ms. Hill is not entitled to another panel.

History of Claim

An automobile trunk lid hit Ms. Hill on the head while she was working for
Allegis Group, a temporary agency, at Volkswagen on January 24, 2018. She initially
received emergency care and later selected Dr. Natasha Ballard from a panel. After
conservative treatment of Ms. Hill’s cervical spine was unsuccessful, Dr. Ballard referred
her to Dr. Timothy Strait, a neurosurgeon.

Instead of seeing Dr. Strait, the parties agreed that Dr. Ballard made a direct
referral for Ms. Hill to see Dr. Joseph Miller, a neurosurgeon.’ Dr. Miller diagnosed a
cervical disc protrusion and provided conservative treatment. He determined Ms. Hill
was not a surgical candidate “at [that] time,” and he placed her at maximum medical

 

' The medical records submitted do not reflect a direct referral to Dr. Miller.
improvement from a neurosurgical standpoint. Dr. Miller also referred Ms. Hill to Dr. J.
Dorizas, one of his partners, for Ms. Hill’s right shoulder.

Allegis Group attempted to schedule Ms. Hill with Dr. Dorizas, but his office
provided a handwritten response indicating that Dr. Dorizas “doesn’t see w/c.” However,
that response also stated that Dr. Brandon Cincere, a partner of Dr. Miller and Dr.
Dorizas, did accept workers’ compensation patients. The doctor’s office sent the
necessary form for Allegis Group to schedule an appointment with Dr. Cincere, should he
agree to accept her as a patient.

Dr. Cincere accepted Ms. Hill as a patient and treated her from November 2018
through April 2019. At the first visit, Dr. Cincere questioned whether the impact to Ms.
Hill’s head caused her shoulder condition. By March, Dr. Cincere provided an opinion
that, despite assigning several shoulder diagnoses, only her right suprascapular
neuropathy “may be related” to the January 24, 2018 injury.

Ms. Hill argued she is entitled to a panel because Allegis Group failed to provide
her with one after Dr. Dorizas declined to see her. She contended that Allegis Group
permitted the nurse case manager to merely send her to Dr. Cincere. Conversely, Allegis
Group argued Dr. Miller and Dr. Dorizas’s office referred Ms. Hill to Dr. Cincere, a
doctor in the same practice group. Therefore, Allegis Group maintained it complied with
the law when it provided her the initial panel from which she selected Dr. Ballard, and
the law does not require it to provide Ms. Hill with another panel.

Findings of Fact and Conclusions of Law
Standard Applied

At an expedited hearing, Ms. Hill must present sufficient evidence to prove she is
likely to prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1)
(2018). The Court holds she did not.

Medical Benefits

The sole issue is Ms. Hill’s request for a panel. Under the Workers’
Compensation Law, the employer is required to “furnish, free of charge to the employee,
such medical and surgical treatment . . . made reasonably necessary by accident[.]”
Tenn. Code Ann. § 50-6-204(a)(1)(A). When the treating physician refers the employee
to a specialist physician, the employer must provide a panel of specialists within three
business days unless it accepts the referral. In cases where an employer provided a panel
of specialists, the selected panel physician “shall become the treating physician until
treatment by the specialist physician . . . concludes and the employee has been referred
back to the treating physician selected by the employee from the initial panel provided by

2
the employer under subdivision (a)(3)(A).” Tenn. Code Ann. § 50-6-204(a)(3)(A) and
(E).

Here, Allegis Group provided Ms. Hill with a panel, and she selected Dr. Ballard.
The parties agree that Dr. Ballard referred Ms. Hill to Dr. Miller, who referred her to his
partner, Dr. Dorizas, for her shoulder. The Court is not persuaded by Ms. Hill’s
argument that the nurse case manager referred her to Dr. Cincere. Instead, Dr. Miller and
Dr. Dorizas’s office notified Allegis Group in writing that Dr. Dorizas did not accept
workers’ compensation patients, but their partner, Dr. Cincere, did. Tennessee Code
Annotated section 50-6-204(a)(3)(A) permits Allegis Group to either provide a panel of
specialists within three business days of the referral or accept the referrals. Allegis Group
accepted the referrals, and Ms. Hill treated with Dr. Cincere for five months until he
provided an equivocal causation opinion regarding her shoulder. The law does not
require Allegis Group to provide Ms. Hill with another panel. Rhodes v. Amazon.com,
LLC, 2019 TN Wrk. Comp. App. Bd. LEXIS 24, at *22 (June 11, 2019). Therefore, the
Court holds Ms. Hill is unlikely to prevail at a hearing on the merits regarding her request
for another panel.

IT IS, THEREFORE, ORDERED as follows:
1. Ms. Hill’s requested relief is denied at this time.

2. This case is set for a Status Hearing on Wednesday, October 16, 2019, at 10:00
a.m. Eastern Time. You must call 423-634-0164 or toll-free at 855-383-0001 to
participate. Failure to call might result in a determination of the issues without
your participation.

ENTERED August 9, 2019.

oO ~
Cur ner oes A i tc
Judge Audrey A. Headrick

Court of Workers*€ompensation Claims
APPENDIX

Exhibits:
1. Affidavit of Camesha Hill
2. Medical records with Table of Content:
a. Dr. Natasha Ballard
b. Dr. Joseph Miller
c. Dr. Paul Hoffmann
d. Dr. Brandon Cincere
3. Medical record of Erlanger Orthopaedics
4. Temporary Total Disability Payment Records
5. Panel

Technical record:
1. Petition for Benefit Determination
2. Request for Expedited Hearing
3. Dispute Certification Notice
4. Notice of Deposition
5. Notice of Expedited Hearing
6. Amended Notice of Deposition
7. Employer and Carrier’s Witness and Exhibit List
8. Notice of Filing Medical Records with Table of Contents
9. Employee’s Witness and Exhibit List
10. Notice of Filing of Records on Temporary Total Disability Payments to Employee
CERTIFICATE OF SERVICE

I certify that a copy of this Expedited Hearing Order was sent as indicated on August 9,

 

 

 

 

 

 

 

 

 

2019.
Name Certified Email Service sent to:
Mail
Charles G. Wright, Jr., xX wrightandwoodard@gmail.com
Employee Attorney
David J. Deming, x ddeming@manierherod.com
Employer’s Attorney x tjoiner@manierherod.com
L Wh AU
Dare

 

Penny Shrum Clerk of Court
Court of Woi/|k/rs’ Compensation Claims
WC.CourtClerk@tn.gov
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082